779 F.2d 790
NATIONAL EDUCATION ASSOCIATION OF RHODE ISLAND, et al.,Plaintiffs, Appellees,v.J. Joseph GARRAHY, et al., Defendants, Appellants.
No. 85-1157.
United States Court of Appeals,First Circuit.
Argued Nov. 14, 1985.Decided Jan. 2, 1986.

Richard B. Woolley, Sp. Asst. Atty. Gen., with whom Arlene Violet, Atty. Gen., Providence, R.I., was on brief for defendants, appellants.
Lynette Labinger with whom Roney & Labinger, Providence, R.I., was on brief for plaintiffs, appellees.
Marsha Levick, New York City, Sally F. Goldfarb, Emily J. Spitzer, New York City, on brief amici curiae for Now Legal Defense and Educ. Fund, American Jewish Congress, Equal Rights Advocates, Nat. Abortion Rights Action League, Nat. Women's Health Network, Northwest Women's Law Center, Women's Equity Action League, Women's Law Project and Women's Legal Defense Fund.
Before CAMPBELL, Chief Judge, BOWNES and TORRUELLA, Circuit Judges.
PER CURIAM.


1
The only issue raised by this appeal is whether two statutes enacted by the Rhode Island General Assembly, R.I.Gen.Laws 1956, Sec. 27-18-28, and R.I.Gen.Laws 1956, Sec. 36-12-2.1, restricting the availability of insurance coverage in that state for the performance of induced abortions, runs contrary to the precepts of Roe v. Wade, et al., 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), and its progeny.  The district court ruled that they did and issued a permanent declaratory judgment and injunction against their enforcement.   See National Educ. Ass'n of R.I. v. Garrahy, 598 F.Supp. 1374 (D.R.I.1984).  After careful consideration of the briefs and record and after hearing argument, we find we are in overall agreement with the conclusions reached by the district court.  Without necessarily endorsing every particular therein, we affirm substantially for the same reasons provided by the lower court in its well-reasoned opinion.


2
Affirmed.